Case 1:17-cv-00452-CMA-GPG Document 134 Filed 12/20/19 USDC Colorado Page 1 of 16




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLORADO

   Civil Action No. 1:17-cv-00452

   UNITED STATES OF AMERICA,

                  Plaintiff,
   v.

   $114,700.00 IN UNITED STATES CURRENCY;

               Defendant,
   ______________________________________/

        CLAIMANT’S MOTION FOR REASONABLE ATTORNEY FEES AND COSTS

          Claimant Richard Schwabe, by and through counsel, moves this Court for an order for

   attorney fees and costs against Plaintiff United States of America ("the government") pursuant to

   28 U.S.C. §2465(b)(l)(A) following the Jury’s Verdict and this Court’s Judgment in his favor.

                                           MEMORANDUM

   I.     Relevant Facts – The Case and Claimant’s Attorneys

          The Case. On September 30, 2016, law enforcement officers searched Mr. Schwabe’s

   property, observing both a large marijuana grow on the property, which was being conducted by

   Joshua Thomas, and a smaller marijuana grow on the property, which was Mr. Schwabe’s

   personal grow that he maintained. Officers seized the $114,700.00 Defendant currency from Mr.

   Schwabe’s home, believing it was connected to marijuana sales. The government filed this

   forfeiture action against the property in February 2017.

          Mr. Schwabe filed a claim to his funds, and throughout this action maintained that his

   money was legitimately earned and saved, primarily from his work spanning the 1980s

   renovating a mountain lodge, and that he had rental, handyman, and other legitimate income that

   allowed him to grow and keep his cash savings over the years until the seizure.


   Claimant’s Motion for Attorney Fees and Costs Pursuant to 28 U.S.C. § 2465                      1
Case 1:17-cv-00452-CMA-GPG Document 134 Filed 12/20/19 USDC Colorado Page 2 of 16




          In discovery, the government, among other things, interviewed Mr. Schwabe’s former

   employers, and subpoenaed thousands of pages of Mr. Schwabe’s personal, financial, and

   business records. The parties conducted written discovery and several depositions of percipient

   witnesses, litigated pretrial motions, and had an evidentiary hearing on Claimant’s motion to

   suppress, which the Court denied. Claimant’s motion for summary judgment was also denied.

          After a three day jury trial, the jury deliberated for two hours and unanimously found that

   the government only proved (by the low and forgiving preponderance burden) that a mere

   $21,000 of the $114,700 was subject to forfeiture, finding that the vast majority of Mr.

   Schwabe’s money ($93,700.00) was not related to or earned from marijuana sales.

          Pursuant to 28 U.S.C. § 2465(b)(1)(A), the government is liable to a claimant, who

   substantially prevails in a civil forfeiture action like the present, for reasonable attorney fees and

   other litigation costs incurred in the action. There is no serious conclusion but that Mr. Schwabe

   here substantially prevailed, so the government is now liable for Mr. Schwabe’s attorney fees

   and other costs of litigation incurred in this case. Indeed, the Court has noted so much in its

   Judgment. See, Judgment, Doc. 133, at p. 2 (“As the Claimant has substantially prevailed in this

   matter, the provisions of 28 U.S.C. § 2465(b) shall apply regarding fees [and] costs …”).

          As discussed herein and supported by concurrently filed declarations and exhibits, to

   date, Mr. Schwabe seeks $480,646.00 in reasonable attorney fees for the attorneys who worked

   on his case using the standard lodestar determination, and $18,625.66 in reasonable costs

   incurred as memorialized in the concurrently filed bill of costs and accompanying itemized

   spreadsheet. Mr. Schwabe, with his reply brief will submit a final amount with supporting papers

   to account for the time spent on this present motion and the reply brief by his attorneys.

          Mr. Schwabe’s Attorneys. On the referral of his criminal defense attorney (Declaration



   Claimant’s Motion for Attorney Fees and Costs Pursuant to 28 U.S.C. § 2465                           2
Case 1:17-cv-00452-CMA-GPG Document 134 Filed 12/20/19 USDC Colorado Page 3 of 16




   of Lauren R. Maytin, filed concurrently, at p. 2 ¶ 5), Mr. Schwabe wisely hired the Law Offices

   of Michael and Burch, LLP, from San Francisco, California, to defend his claim and represent

   him in this case. Attorneys Michael and Burch, of that firm, constitute an established and highly

   successful forfeiture defense firm (a highly specialized field, see discussion infra). See, e.g.,

   Burch Decl. & Michael Decl., filed concurrently; see also, Mr. Burch’s and Mr. Michael’s

   appellate/district court record, e.g., U.S. v. $574,840, 19 F.3d 648 (7th Cir. 2013) (reversing

   district court striking of claimants based on perceived lack of standing); U.S. v. 7215 Longboat

   Drive, 750 F.3d 968 (8th Cir. 2014) (reversing district court’s striking of claimants on a notice

   and late claim issue, remanding case); U.S. v. $85,688.00, 577 F. App'x 811 (10th Cir. 2014)

   (finding traffic stop illegal, reversing district court’s denial of Claimant’s motion to suppress);

   U.S. v. $239,400, 795 F.3d 639 (7th Cir. 2015) (reversing district court striking claimants for

   supposed failure to adequately answer Rule G special interrogatories, remanding case); U.S. v.

   Grossi, 624 F. App'x 447 (9th Cir. 2015) (third appeal by defendant in case, reversing district

   court and remanding to calculate reasonable CAFRA attorney fees for criminal defendant who

   became the successor in interest of innocent third-party claimant after he paid a loan off during

   pendency of criminal prosecution); U.S. v. $307,970.00, 2019 U.S. Dist. LEXIS 156667, at *9

   (E.D.N.C. Sep. 13, 2019) (granting spoliation motion as to currency seized for evidence but

   deposited, allowing a permissive adverse inference as a sanction for the destruction of evidence).

          Mr. Burch of Law Office of Michael and Burch was Mr. Schwabe’s lead and sole trial

   counsel in this case. As detailed in Mr. Burch’s declaration filed concurrently, Mr. Burch is a

   partner at said firm, has specialized knowledge and experience in the litigation of forfeiture

   proceedings which is rare among attorneys in this country, has been litigating such specialized

   cases in many different forums all around the country since late 2007, and provides a detailed



   Claimant’s Motion for Attorney Fees and Costs Pursuant to 28 U.S.C. § 2465                            3
Case 1:17-cv-00452-CMA-GPG Document 134 Filed 12/20/19 USDC Colorado Page 4 of 16




   factual basis for his legal training, background, experience, and skill, the services he rendered,

   the time spent, how such was recorded, as well as a detailed foundation and explanation for the

   hourly rates sought for his work in this civil forfeiture case. Burch Decl., discussion, infra.

          Of particular note, Mr. Burch (and his law partner David Michael’s) are among the few

   attorneys in this Country who have prevailed in civil forfeiture actions and been awarded

   CAFRA attorney fees, and among the even fewer who have done it multiple times. See Burch

   Decl. and Michael Decl. filed concurrently and discussion infra; U.S. v. $85,668.00, 2015 U.S.

   Dist. LEXIS 13933 (D. Utah Feb. 4, 2015); U.S. v. $1,026.781.61, 2013 U.S. Dist. LEXIS 28910

   *5-7 (C.D. Cal Mar. 2013); U.S. v. 2638 Market Street (Grossi), (N.D. Cal Nov. 16, 2015)

   (stipulated settlement with government agreeing to $125,000 in § 2465 attorney fees).

          Mr. Burch's current hourly rate is $600 per hour, which is a reasonable hourly rate for

   Mr. Burch. See discussion, infra, and e.g., Declaration of Eric Honig, filed concurrently, at p. 7 ¶

   21; Declaration of David B. Smith, filed concurrently, at p. 2 ¶ 10.

          Mr. Burch maintained contemporaneous, detailed time records for his work in this case

   and expended hours (and kept documentation of all expenses incurred) in this case up to the

   filing of this motion, as set out in his declaration and timesheet, and will submit a final tally with

   the reply brief. Burch Decl. pp. 6-8 & Exhibit A; Bill of Costs, itemized costs filed concurrently.

          As detailed in his declaration, Mr. Michael worked significant hours on this case, and has

   a long history as a skilled and well-regarded attorney with expertise in forfeiture defense.

          Mr. Michael is a long-standing member of the National Association of Criminal Defense

   Lawyers (NACOL) and part of the NACDL Forfeiture Task Force that was instrumental in the

   writing and enactment of the federal Civil Asset Forfeiture Reform Act of 2000 (CAFRA) (Pub.

   L. No. 106-185, 114 Stat. 202, codified principally at 18 U.S.C. §§ 981 & 983), which greatly



   Claimant’s Motion for Attorney Fees and Costs Pursuant to 28 U.S.C. § 2465                           4
Case 1:17-cv-00452-CMA-GPG Document 134 Filed 12/20/19 USDC Colorado Page 5 of 16




   expanded the rights of citizens who have had their private property seized by governmental

   agencies and seek its return. Mr. Michael has been practicing for over 40 years and has a long

   history of appellate success in forfeiture actions and has litigated many forfeiture cases through

   the federal courts of appeal and the United States Supreme Court.

             Mr. Michael has provided a statement of services rendered with a summary of the time

   spent and the manner in which it was recorded. Michael Decl. at p. 8 ¶ 13 and Exhibit B, thereto.

   II.       The Government Is Liable for Reasonable Attorney Fees

             A.     Claimant Substantially Prevailed Here

             The attorney fee and costs provision of 28 U.S.C. § 2465 is mandatory. The statute

   requires that the claimant “substantially prevail” against the United States government. If that

   happens, the government is liable for reasonable fees and costs incurred by the claimant. See 28

   U.S.C. § 2465(b)(l)(A) (“[ ] in any civil proceeding to forfeit property under any provision of

   Federal law in which the claimant substantially prevails, the United States shall be liable for -

   (A) reasonable attorney fees and other litigation costs reasonably incurred by the claimant”).

   Indeed, this Court has already noted so much. See Judgment, Doc. 133, at 2.

             CAFRA’s fee shifting provision was enacted to rectify unfairness to Claimants. “The

   purpose of CAFRA is to ‘make federal civil forfeiture procedures fair to property owners and to

   give owners innocent of any wrongdoing the means to recover their property and make

   themselves whole after wrongful government seizures.’ ” U.S. v. One 1990 Beechcraft Aircraft,

   619 F.3d 1275, 1277-8 (11th Cir. 2010). 1



         1
         See also U.S. v. Real Property in Section 9, 241 F.3d 796, 799 (6th Cir. 2001). Specifically
   regarding the fee shifting provision, the legislative history indicates: the “costs of contesting a
   civil forfeiture of property can be substantial … it is unfair for the property owner to have to
   incur attorney fees and costs when the government does not prevail in civil forfeiture actions …
   the award of attorney fees is also justified because the government only has to prove its case

   Claimant’s Motion for Attorney Fees and Costs Pursuant to 28 U.S.C. § 2465                            5
Case 1:17-cv-00452-CMA-GPG Document 134 Filed 12/20/19 USDC Colorado Page 6 of 16




          B.      The Lodestar Method of Calculating Reasonable Attorney Fees

          The fee applicant bears the burden of establishing entitlement to an award and

   documenting the appropriate hours expended and hourly rates; and the Court calculates an award

   of attorneys' fees by first calculating the “lodestar, by multiplying the number of hours the

   prevailing party reasonably expended on the litigation by a reasonable hourly rate.” U.S. v.

   $60,201.00, 291 F.Supp.2d 1126, 1129 (C.D. Cal. 2003). See also U.S. v. $186,416.00, 642 F.3d

   753, 755 (9th Cir. 2011) (lodestar proper method for CAFRA, § 2465 fees); U.S. v. One Star

   Class Sloop Sailboat, 546 F.3d 26, 37-8 (1st Cir. 2008) (same).

          Though there appears to be no Tenth Circuit Court of Appeals opinions substantively

   discussing CAFRA fees, the lodestar method is the generally accepted method under fee shifting

   statues within this circuit as well (e.g., Malloy vs. Monahan, 73 F.3d 1012, 1017-18 (10th Cir.

   1996)), and counsel has previously prevailed in another District Court within this Circuit and a

   senior judge there determined that the lodestar method was the correct method for CAFRA fees

   ($85,668, supra, 2015 U.S. Dist. LEXIS 13933 (D. Utah 2015)).

          Reasonable Hourly Rates. Under § 2465, a substantially prevailing claimant “must

   show that the hourly rates charged are ‘in line with those prevailing in the community for similar

   services by lawyers of reasonably comparable skill, experience and reputation.’ ” $60,201.00,

   supra, 291 F. Supp. 2d at 1130 (quoting Sorenson v. Mink, 239 F.3d 1140, 1145 (9th Cir. 2001)).

          "[A]ffidavits of the [claimants'] attorney[s] and other attorneys regarding prevailing fees

   in the community, and rate determinations in other cases ... are satisfactory evidence of the

   prevailing market rate. Camacho v. Bridgeport Financial, Inc, 523 F.3d 973, 980 (9th Cir. 2008).


   against the property by a preponderance of the evidence …[i]f the government decides to pursue
   a civil forfeiture action instead of the more difficult to prove criminal forfeiture action, it should
   be obligated to pay the attorney fees and costs of the property owner when the property owner
   prevails.” SB 1931, Nov. 16, 1999, Stat. of Hatch.

   Claimant’s Motion for Attorney Fees and Costs Pursuant to 28 U.S.C. § 2465                           6
Case 1:17-cv-00452-CMA-GPG Document 134 Filed 12/20/19 USDC Colorado Page 7 of 16




          In Camacho, the appeals court “remand[ed] to the district court with instructions to

   determine the proper amount of fees” after criticizing the district court for finding the requested

   fees “unreasonable on the facts of this case” when it “did not identify which facts led to this

   conclusion” and “did not discuss the declarations filed by either party, ...” Id. Importantly,

   Camacho held that “[i]n determining the prevailing market rate a district court abuses its

   discretion to the extent it relies on cases decided years before the attorneys actually rendered

   their services.” Camacho, 523 F.3d at 981 (citing Bell v. Clackamas Cty, 341 F.3d 858, 869 (9th

   Cir. 2003) (abuse of discretion to apply market rates from two years before work performed)).

          Five years ago, Mr. Burch’s and Mr. Michael’s rates were found to be $325 per hour and

   $625 an hour, respectively for defending federal civil forfeiture actions (see $85,668, supra,

   2015 U.S. Dist. LEXIS 13933; U.S. v. $1,026.781.61 in Funds from Fla. Capital Bank, 2013

   U.S. Dist. LEXIS 28910 *5-7 (C.D. Cal Mar. 2013) (reasonable rate for Michael in a civil

   forfeiture action was $600/hr, and $300/hr for Burch, for work done primarily in 2011-2012).

          Mr. Schwabe seeks reimbursement here for Mr. Burch’s services at the rate of $600 per

   hour, and $825 per hour for Mr. Michael. Mr. Burch and Mr. Michael are entitled to hourly rates

   higher than those of a general practitioner in the Denver area, because this case required

   specialized knowledge and experience not held by any Colorado defense attorney, and Mr. Burch

   and Mr. Michael live in and are based out of the San Francisco Bay area.

          In $85,668.00, supra, 2015 U.S. Dist. LEXIS 13933 * 4, the Court rejected the

   Government’s arguments that 1) “the rates charged by Michael and Burch are unreasonable for

   the Utah market, which [the government] assert[ed] is the relevant community” and 2) “the case

   did not present such exceptional circumstances that a local attorney could not have handled the

   matter.” The Court found that civil forfeiture is a practice specialty, the claimant’s local criminal



   Claimant’s Motion for Attorney Fees and Costs Pursuant to 28 U.S.C. § 2465                            7
Case 1:17-cv-00452-CMA-GPG Document 134 Filed 12/20/19 USDC Colorado Page 8 of 16




   defense attorney referred the matter to Mr. Michael and Mr. Burch because of their specialized

   knowledge and experience in civil forfeiture, and no attorney in the state had ever substantially

   prevailed and been awarded attorneys fees/costs per § 2465 in a federal civil forfeiture action, so

   “the relevant community for purposes of determining a reasonable attorney rate to be out of

   state/national experienced forfeiture attorneys, such as Claimant's California counsel.” Id. *5-6.

           Just so here. See, filed concurrently hereto, Honig Decl. & Smith Decl. (civil forfeiture

   highly specialized practice area, few attorneys in the country are specialists); Maytin Decl. at 2 ¶

   5 (referred Mr. Schwabe’s civil forfeiture case to Michael and Burch because unaware of any

   Colorado attorneys with such practice expertise), Goldberg Decl. p. 2 ¶¶ 4-5 (Michael and Burch

   among the most experienced, knowledgeable and capable practitioners of federal asset forfeiture

   law in the country), Michael Decl, & Burch Decl. (outlining experience).

           There appears to be no instance of an attorney substantially prevailing and being awarded

   attorney fees in a civil forfeiture action in the District of Colorado, let alone an attorney from

   Colorado doing so. Burch Decl. at p. 8 ¶ 16, Exhibit 4 (lexis search results).

           Indeed, Mr. Smith is one of (if not the) preeminent authorities on forfeiture – he literally

   wrote the book on it: Mr. Smith is the author of the leading two-volume treatise on forfeiture,

   Prosecution and Defense of Forfeiture Cases (2014). Mr. Smith’s CV speaks for itself, but just

   as loudly do the countless judicial opinions citing to his treatise that confirm Mr. Smith’s special

   knowledge and experience on the subject. E.g. $186,416, supra, 527 F. Supp. 2d at 1116

   (referring to it as an “oft-cited treatise on asset forfeiture law”). Mr. Smith explains that civil

   asset forfeiture defense is a specialized practice area, indicates that Mr. Schwabe’s attorneys are

   specialists, and that he considers Mr. Burch and Mr. Michael as among the few attorneys in the

   country that he considers experts in the area. Smith Decl. at p. 2. Mr. Honig, a former federal



   Claimant’s Motion for Attorney Fees and Costs Pursuant to 28 U.S.C. § 2465                             8
Case 1:17-cv-00452-CMA-GPG Document 134 Filed 12/20/19 USDC Colorado Page 9 of 16




   forfeiture prosecutor Chief of the Asset Forfeiture Section in the Central District of California

   with decades of experience in forfeiture declares the same. Honig Decl. at, e.g., pp. 1-3, 6-7.

          See also, e.g., U.S. v. $116,850, 166 F. Supp. 3d 626, 634-35 (D.S.C. 2015) (a civil

   forfeiture “case is certainly more complicated than an insurance fight over a car wreck or a drug

   trafficking prosecution[;] it [ ] involved criminal law, Constitutional law, federal Admiralty

   procedure, the asset forfeiture scheme, [state law], and now the attorney's fees provision of

   CAFRA [so] the Court finds this case presented both difficult and novel issues.”)

          Further, in terms of cost of living, San Francisco, where Mr. Michael and Mr. Burch are

   based, is the second most expensive city in the country (second only to Manhattan, NY). 2

          Under the 2005 Laffey matrix, attorneys with 20 or more years of experience bill
          $ 390/hour …. These figures are, however, tailored for the District of Columbia,
          which has a somewhat lower cost of living than the San Francisco Bay area (in
          which lead counsel's firm operates); the court will adjust these figures
          accordingly. The locality pay differentials within the federal courts -- which, like
          law firms, employ lawyers and legal support staff -- can approximate this
          difference. [ ] The Washington-Baltimore area has a +15.98% locality pay
          differential; the San Francisco-Oakland-San Jose area has a +26.39% locality pay
          differential. Thus, adjusting the Laffey matrix figures upward by approximately
          9% will yield rates appropriate for the Bay area.

   In re HPL Tech., Inc., Securities Litigation, 366 F. Supp. 2d 912, 921-22 (N.D. Cal. 2005).

          The United States Attorney’s Office’s 2019 “Laffey” matrix (Exhibit 2) indicates a $491

   per hour rate for an attorney with 11+ years experience like Burch. If you adjust upward by

   11.03% as the current the federal court locality pay differentials do, 3 you get $545 per hour for a

   general practitioner in the San Francisco Bay Area. Once it is properly accounted for that Mr.

   Burch has specialized knowledge and experience in civil forfeiture defense, $600 per hour is an

      2
          See, e.g., https://www.kiplinger.com/slideshow/real-estate/T006-S001-most-expensive-u-s-
   cities-to-live-in-2019/index.html ; see also, e.g., https://www.investopedia.com/articles/personal-
   finance/080916/top-10-most-expensive-cities-us.asp
        3
          Viewed at https://www.uscourts.gov/careers/compensation/judiciary-salary-plan-pay-rates
   and filed concurrently as Exhibit 3.

   Claimant’s Motion for Attorney Fees and Costs Pursuant to 28 U.S.C. § 2465                          9
Case 1:17-cv-00452-CMA-GPG Document 134 Filed 12/20/19 USDC Colorado Page 10 of 16




    appropriate and reasonable hourly rate for Mr. Burch. See also Smith Decl. 2 ¶ 10 (Mr. Smith’s

    current rate is $825/hour and $600/hour is a reasonable rate for Burch); Honig Decl. 6-7 ¶¶ 19 &

    21 (Mr. Honig’s current rate is $800/hour and and $600/hour is reasonable for Burch).

           To be sure, a Court in Chicago in 2014 ordered CAFRA attorney fees pursuant to 28

    U.S.C. § 2465(b) at the rate of $650 per hour "for shareholders from the firm, $375 for firm

    'members,' $300 for associates, $125 for staff attorneys, and $125 for paralegals." United States

    v. All Funds, 2014 U.S. Dist. LEXIS 64192 *35 (N.D. Ill. May 9, 2014). Mr. Honig two years

    later was awarded CAFRA attorney fees pursuant to 28 U.S.C. § 2465(b) at the rate of $750 per

    hour. U.S. v. 475 Martin Lane, 2016 U.S. Dist. LEXIS 196020, at *9 (C.D. Cal. Nov. 2, 2016).

           Mr. Michael’s requested rate of $825 per hour is thus also reasonable. The Laffey Matrix

    for general practitioners in the Washington D.C. area with 31+ years experience like Mr.

    Michael, indicates a rate of $613 per hour. An adjustment for cost of living yields a ~$681 per

    hour rate. Appropriately taking into account that Mr. Michael is one of the few forfeiture

    specialists in the country, with decades of experience in that specialty area, $825 per hour is a

    reasonable hourly rate. See also Smith Decl. at p. 2 ¶ 10; Honig Decl. at pp. 6-7 ¶ 22.

           Thus, the rates requested here are in line with current market rates for attorneys

    specializing in forfeiture defense with comparable experience, and are reasonable even when

    compared with rates of general practitioner attorneys within the Tenth Circuit. See, e.g., Flying

    Inc. v. Comdata Network, Inc., 2007 U.S. Dist. LEXIS 84554 (Dis. Utah, Nov. 15, 2007)

    (approving of $675 hourly rate for a senior partner for work in 2006); United States Welding,

    Inc. v. Tecsys, Inc., 2017 U.S. Dist. LEXIS 199952, at *11 (D. Colo. Sep. 8, 2017) ($595 per

    hour reasonable hourly rate of attorney in Denver market); Ward v. Siebel, 2012 U.S. Dist.

    LEXIS 83171, at *16 n.4 (D. Colo. June 15, 2012) ($760 per hour).



    Claimant’s Motion for Attorney Fees and Costs Pursuant to 28 U.S.C. § 2465                          10
Case 1:17-cv-00452-CMA-GPG Document 134 Filed 12/20/19 USDC Colorado Page 11 of 16




            No Reduction in The Fee Award is Warranted. As the United States Attorney’s Office

    indicates in its notes in its Laffey matrix, “[a] ‘reasonable fee’ is a fee that is sufficient to attract

    an adequate supply of capable counsel for meritorious cases.” Exhibit 2 at 1 (citing Perdue v.

    Kenny A., 559 U.S. 542, 552 (2010)). As noted, it appears that there have been no attorneys to

    have obtained an award of CAFRA § 2465 attorney fees against the government in this district.

            Many other factors weigh for the significant recovery sought herein: the case was

    undesirable because it was risky, Mr. Schwabe and his counsel have worked closely and it took 3

    years to obtain the return of any of the funds, and his sole trial counsel was up against an

    experienced, excellent team of attorneys and other staff of the U.S. Attorneys Office, including

    the Chief of the “Asset Recovery Division” (i.e. the forfeiture division), one of the two trial

    counsel in this case. Cf. $116,850, supra, 166 F. Supp. 3d 626, 634-37.

            Further, Mr. Schwabe took a number of steps throughout the litigation to reduce the

    amount of costs and fees. For example: Mr. Schwabe went to trial with one attorney only; Mr.

    Schwabe is not requesting fees or costs for Mr. Michael’s appearance during a portion of the

    motion to suppress hearing; and Mr. Schwabe forewent live depositions of multiple of the

    officers involved in the search and seizure of the property, choosing to do a paper deposition of

    one of the officers whom undersigned believed might have unique knowledge of the events; one

    of Mr. Schwabe’s trial witnesses (his sister Donna Plank) stayed in the same hotel room.

            And, it is common and well within a court's discretion to order attorney fees that far

    exceed the amount in controversy. E.g., U.S. v. $17,700, Case 2:08-cv-04518-ABC-JC, Doc. 53,

    12/19/08 ($96,690.00 in attorney fees); $116,850, supra, 166 F. Supp. 3d at 637-38

    ($152,500.00 in attorney fees); Garcia v. Tyson Foods, Inc., 2014 U.S. App. LEXIS 15917 *19-

    20 (10th Cir. 2014) (“fee award substantially exceeded the damages award” within discretion);



    Claimant’s Motion for Attorney Fees and Costs Pursuant to 28 U.S.C. § 2465                              11
Case 1:17-cv-00452-CMA-GPG Document 134 Filed 12/20/19 USDC Colorado Page 12 of 16




    $85,668.00, supra, 2015 U.S. Dist. LEXIS 13933 ($195,797.50 in attorney fees); U.S. v. 4,432

    Mastercases of Cigarettes, 322 F. Supp. 2d 1075 (C.D. Cal. 2004) (nearly $500,000 in fees).

           Moreover, the full amount of fees and costs sought here is further warranted because the

    government gave Mr. Schwabe no choice but to litigate as to all of the money.

           28 U.S.C. § 2465(D) provides, “If the court enters judgment in part for the claimant and

    in part for the Government, the court shall reduce the award of costs and attorney fees

    accordingly.” However, the small reduction suggested by that subdivision is not warranted here.

           Fed.R.Civ.P. 68 has long operated to encourage settlement and discourage unreasonable

    settlement postures. 4 The gist and main purpose of Rule 68 is that it compels plaintiffs to pay

    defendants’ post-settlement-offer attorney fees and costs when the amount ultimately recovered

    by plaintiff is less than amount of the previously refused offer. E.g., Fed.R.Civ.P. 68(d) (“If the

    judgment that the offeree finally obtains is not more favorable than the unaccepted offer, the

    offeree must pay the costs incurred after the offer was made.”); Lilly v. City of New York, 934

    F.3d 222, 235 (2d Cir. 2019) (“If the opposing party rejects the offer and that party eventually

    obtains a judgment that is not as favorable as the unaccepted offer, the opposing party must pay

    the costs incurred by the defendant after the offer was made, which includes attorney's fees”)

    (citing Marek v. Chesny, 473 U.S. 1, 9 (1985); Crux Subsurface, Inc. v. Black & Veatch Corp.,

    2011 U.S. Dist. LEXIS 134897 *10-15 (D. Kan. Nov. 22, 2011) (fees part of “costs”).

           To that end, Rule 68 allows appropriate adjustments to the amount of attorney fees when

    a offerree party rejected an offer that exceeds their ultimate recovery. See, e.g., Dalal v. Alliant

    Techsystems, Inc., 927 F. Supp. 1374 (D. Colo. 1996). In Dalal, the District Court, looking to



       4
         “[T]he Federal Rules of Civil Procedure also apply” to “forfeiture action[s] in rem arising
    from a federal statute”, “[t]o the extent that [Rule G] does not address an issue[.]” Supp. Rule
    G(1).

    Claimant’s Motion for Attorney Fees and Costs Pursuant to 28 U.S.C. § 2465                             12
Case 1:17-cv-00452-CMA-GPG Document 134 Filed 12/20/19 USDC Colorado Page 13 of 16




    Ninth Circuit authority which held that “in determining what fee is reasonable”, a District Court

    “must take into consideration … whether it was reasonable to continue litigating the case after

    the Rule 68 offer was made”, and awarded all fees incurred before the Rule 68 offer but only half

    of the fees incurred after the Rule 68 offer because the Plaintiff had ultimately recovered $40,000

    less than what he would have if he had accepted the offer. 927 F. Supp. 1374, 1382 (emphasis

    added); Dalal v. Alliant Techsystems, Inc., 182 F.3d 757, 761 (10th Cir. 1999) (affirming, “[t]he

    reasonableness calculation [ ] must take the fact of the Rule 68 offer into account”).

           This case presents the inverse of Dalal. Mr. Schwabe made a Rule 68 offer of $170,000

    to the government on November 11, 2019, 5 which constituted 1/3 of the seized funds being

    returned ($38,000) plus $132,000 attorney fees and costs which Mr. Schwabe’s counsel informed

    was a very conservative estimate of 1/3 of only Mr. Burch’s fees and $20,000 in costs. Exhibit 5

    p. 3; Burch Decl. p. 8 ¶ 17. 6 In making said offer, Mr. Schwabe’s counsel specifically indicated

    to opposing counsel that he had then “worked 476.45 hours on this case” and anticipated the

    “attorney fee/cost award [ ] would be approximately $520,000” if he prevailed at trial. Id.

           The Government rejected that offer and Mr. Schwabe obtained a judgment that far more

    than doubled his own (rejected) offer vis-à-vis returned funds. The jury ordered the return of

    $93,700 of the seized $114,700, or 82% of the seized funds. Mr. Schwabe’s ultimate recovery,

    once attorney fees and costs are considered, is thus hundreds of thousands of dollars more than

    the offer rejected by the government, and the letter, spirit, and case law of Rule 68 require that, at

    a minimum, Mr. Schwabe be awarded 100% of his reasonable fees and costs incurred from the

       5
          “Evidence of an unaccepted offer is not admissible except in a proceeding to determine
    costs.” Fed.R.Civ.P. 68(b). See also, e.g., Dalal, supra, 927 F. Supp. at 1382 (discussing
    substance of settlement offers in determining if reduction in lodestar amount was warranted).
        6
          The government, on Nov. 8, 2019, made a Rule 68 offer (its best offer in the case) of
    $50,000 in total recovery. Mr. Schwabe obtained a far more favorable judgment of basically
    double that even ignoring the attorney fees and costs he will be awarded.

    Claimant’s Motion for Attorney Fees and Costs Pursuant to 28 U.S.C. § 2465                         13
Case 1:17-cv-00452-CMA-GPG Document 134 Filed 12/20/19 USDC Colorado Page 14 of 16




    date of the rejected offer – he had no choice but to keep litigating.

             But, moreover, just as the application of the exclusionary rule “is particularly well-suited

    to advance[ ]” “the twin aims of deterrence and judicial integrity” “in the context of civil

    forfeiture proceedings” (U.S. v. $186,416.00, 590 F.3d 942, 950 (9th Cir. 2010), CAFRA’s fee

    shifting provision’s purpose is - and its effect should be - to deter the government from taking

    unreasonable and overly aggressive litigation and settlement postures.

             In this case, the government, at best, forced Mr. Schwabe’s hand – it refused, through

    every stage of the litigation, to acknowledge and appreciate defenses, making only the most

    paltry of settlement offers and rejecting Mr. Schwabe’s generous offers. Now, a jury of Mr.

    Schwabe’s peers has forced reality upon the government, and it should not be treated leniently.

             Further, as noted, the legislative history emphasizes, the government, with the

    embarrassingly low and forgiving preponderance burden could only obtain a judgment that the

    tiniest portion of the Defendant currency was from marijuana sales.

             In sum, at no time in this litigation was Mr. Schwabe given an opportunity to release and

    forfeit a small fraction of his seized funds, so he never had any choice but to forge ahead, and to

    litigate and incur significant but perfectly reasonable attorneys fees and costs. Mr. Schwabe

    should be awarded 100% of his reasonable attorney fees and costs.

    III.     The Fees and Costs Requested Here Are Reasonable and Appropriate

             Though the total will be updated with the reply brief, the fees requested at this time are:

             Attorney                   Rate                   Hours                    Amount of Fees
              Burch                     $600                     694                      $416,400.00
             Michael                    $825                    48.18                      $39,748.50
           Hagin Emison                 $500                    45.17                      $22,585.00
              Zalkin                    $250                     6.25                       $1,562.50
              Maytin                    $300                      1.1                         $350.00
                                                              Total Fees                  $480,646.00



    Claimant’s Motion for Attorney Fees and Costs Pursuant to 28 U.S.C. § 2465                             14
Case 1:17-cv-00452-CMA-GPG Document 134 Filed 12/20/19 USDC Colorado Page 15 of 16




              Mr. Schwabe also requests reimbursement for “other litigation costs reasonably

    incurred.” 28 U.S.C. § 2465(b)(1)(A). Mr. Burch has itemized costs incurred with the completed

    concurrently filed D.C.Colo.LCivR 54.1 Bill of Costs. Mr. Schwabe is entitled to reimbursement

    for all costs therein. E.g., Lankford v. Reladyne, LLC, 2016 U.S. Dist. LEXIS 85003 *15-16

    (S.D. Ohio June 29, 2016) (“argu[ment] that plaintiff may not recover costs for mileage, postage,

    parking, meals, travel, office supplies, hotels, trial exhibits, or computer use because these

    expenses are not enumerated in 28 U.S.C. § 1920 [ ] is not well-taken[,] they are ‘incidental and

    necessary expenses incurred in furnishing effective and competent representation.’”). 7

              Receipts are not required to support the costs claimed by the prevailing party, rather, an

    affidavit affirming the legitimacy of the costs is. E.g. Arnoul v. Busch Entertainment Corp., 2008

    U.S. Dist. LEXIS 128142 *5 (M.D. Fla. Dec. 30, 2008) (citing 28 U.S.C. § 1924; McInnis v.

    Town of Weston, 458 F. Supp. 2d 7, 22 (D. Conn. 2006)); Fowler v. Westminster College of Salt

    Lake, 2013 U.S. Dist. LEXIS 12906, at *2-3 (D. Utah Jan. 30, 2013) (awarding costs even

    though party lost some of the receipts); $85,668.00, supra, 2015 U.S. Dist. LEXIS 13933 *13-14

    (awarding costs despite supposed lack of support, compliance with local rule).

              This District’s bill of cost form accordingly requires a sworn signature “that the

    foregoing costs are correct and were necessarily incurred in this action and that the services for

    which fees have been charged were actually and necessarily performed[.]” See also Burch Decl.

    at pp. 7-8 ¶ 15. All costs incurred and requested, $18,625.66 total, are itemized and reasonable.

    IV.       CONCLUSION

              Mr. Schwabe respectfully requests the Court to order the government to pay reasonable

    attorney fees and costs pursuant to 28 U.S.C. § 2465, in a final amount according to proof.

          7
         See also, e.g., United States Welding, Inc. v. Tecsys, Inc., 2017 U.S. Dist. LEXIS 199952,
    *18-19 (D. Colo. Sep. 8, 2017); 28 U.S. Code § 1821(c) (3) & (4).

    Claimant’s Motion for Attorney Fees and Costs Pursuant to 28 U.S.C. § 2465                             15
Case 1:17-cv-00452-CMA-GPG Document 134 Filed 12/20/19 USDC Colorado Page 16 of 16




                                           Respectfully submitted,

    Dated: 20 December 2019

                                           s/Edward M. Burch
                                           Edward M. Burch, Law Office Of Michael & Burch, LLP
                                           One Sansome Street, Suite 3500
                                           San Francisco, CA 94104
                                           Telephone: (415) 946-8996
                                           E-Mail: edward@michaelburchlaw.com
                                           Attorney for Claimant RICHARD SCHWABE

                                     CERTIFICATE OF SERVICE

           I hereby certify that on 20 December 2019, I electronically filed the foregoing with the

    Clerk of the Court using the CM/ECF system which will send notification of such filing to the

    following email addresses:

    AUSA Tonya Shotwell Andrews
    U.S. Attorney's Office-Denver
    1801 California Street, Suite 1600
    Denver, CO 80202
    Email: Tonya.Andrews@usdoj.gov



                                                       s/Edward M. Burch
                                                       EDWARD M. BURCH




    Claimant’s Motion for Attorney Fees and Costs Pursuant to 28 U.S.C. § 2465                        16
